DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination.
Claims 9-12 are withdrawn from consideration.
Claims 1-8 and 13-17 are rejected.

Election/Restrictions
Applicant’s election without traverse, see remarks filed 04/27/2022 pg. 2, to prosecute the invention of Group (I), claims 1-8 and 13-17 is acknowledged.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the phrase “The invention preferably relates to” which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-8 and 13-17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, given the “connecting means or joining methods” language, “connecting means…for a positive, frictional and/or materially bonded connection” invokes 112(f).
Claims 2-8 and 13-17 are interpreted under 35 U.S.C. 112(f) due to their dependence from claim 1.
Regarding claim 6, the limitation “by means of a forming process” is presumed to invoke 35 U.S.C. 112(f) because it explicitly used the term “means” and includes functional language.

Claim Objections
Claims 6 and 13 objected to because of the following informalities:  
Claim 6: “separation processes, forming processes” should be “separation processes or forming processes”
Claim 13: “and/oder” should be “and/or”
Appropriate correction is required.

	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation “connecting means and/or joining methods” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because if we take the “and” interpretation “connecting means and joining methods for”, the result of the 3 prong test is inconclusive because it is unclear whether “for a positive, frictional and/or materially bonded connection” is modifying “connecting means” or “joining methods” (prong B is inconclusive), thus, it is unclear of “connecting means” invokes 112(f).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Claims 2-8 and 13-17 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being obvious over Aso (JP-2008189265-A) in view of Rais-Rohani et al. ("Reinforcement layout and sizing optimization of composite submarine sail structures." Structural and Multidisciplinary Optimization 34.1 (2007): 75-90.), hereinafter Rais-Rohani.
Regarding claim 1, Aso teaches a method for stiffening a sheet element (7) ([0013] “According to the vehicle panel structure according to the present invention, it is possible to sufficiently ensure the rigidity of the vehicle in the vehicle having the bottom diaphragm portion” And Fig. 1-4 (2)) comprising:
provision of stiffening modules (5) comprising a flange (9) (Figs. 1-3 [0018] “flange portions 11” and [0020] “flange portions 21” and “flange portions 31”) and a web (11) ([0016] “As shown in FIGS. 1 to 3, the vehicle panel structure 1 includes an outer plate 2, a first vertical bone (first reinforcing member) 3, and a second vertical bone (second reinforcing member) 4. And a lateral frame (third reinforcing member) 5”);
attaching the stiffening modules (5) sequentially (Fig. 1-5(3)(4)) along a load path on the sheet element (7) (Fig. 1-5(2)), wherein the stiffening modules (5) are connected via their respective flanges (9) using connecting means (Fig. 1-5(7))) and/or joining methods for a positive, frictional and/or materially bonded connection (Fig. 1-5(10a)(20a) and [0032] “Thereby, the level | step difference produced by the flange part 31 of the horizontal bone 5 can be absorbed. Then, by performing laser welding along the longitudinal direction of the flange portion 11 of the first longitudinal bone 3 and the flange portion 21 of the second longitudinal bone 4, the first longitudinal bone 3, the outer plate 2, and the second The vertical bone 4 and the outer plate 2 are firmly joined,.”) to form a stiffening structure (3) (Fig. 2), such that the stiffening modules (5) have a combined effect, specifically stiffening and reinforcing the sheet element (7) along the load path (Fig. 1-5(2) and [0006] “the adhesion between the outer plate and each reinforcing member when performing laser welding or the like is enhanced, and the joint strength can be ensured, so that the rigidity of the vehicle can be sufficiently ensured”);
wherein the load path is not rectilinear (Figs. 1-5 The side views in Figures 3 and 4 show that the load path cannot be straight because the sidewall is not flat).
Aso does not appear to explicitly disclose wherein the load path for the sheet element (7) has been determined in a topology optimized manner on the basis of a stress-optimized simulation and/or calculation.
However, Rais-Rohani teaches wherein the load path for the sheet element (7) has been determined in a topology optimized manner on the basis of a stress-optimized simulation and/or calculation (pg. 76 col. 2 “the reinforcement layout optimization methodology and the solutions of the two CAS models are presented in Section 2.” And “the topology optimization problem seeks to minimize compliance (maximize stiffness) for an available amount of mass under the specified loading and boundary conditions.” Pg. 78 col. 1 “The design is optimized under a single but very severe loading condition (i.e., asymmetric wave slap), which is modeled as a uniform pressure distributed over the entire outer surface on the port side of the sail, with all the nodes at the base support having a clamped boundary condition.” And pg. 86 col. 2 “The new model, identified as CAS04, is shown together with the baseline model in Fig. 14 to facilitate their comparison. The stiffeners in CAS04 are located based on the information obtained in layout optimization and a secondary design requirement for the crown region.” And pg. 89 col. 2 “Guided by the topology optimization results, a new detailed FE model (CAS04) was developed with the stiffeners placed near their optimal locations.”).
Aso and Rais-Rohani are analogous art because they are from the same field of endeavor of reinforcing panel elements.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing method disclosed by Aso with the reinforcement placement optimization disclosed by Rais-Rohani.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize for minimum weight (Rais-Rohani pg. 75 col. 1).

Regarding claim 2, the references teach the method according to claim 1. Aso further teaches the webs (11) of the stiffening modules (5) form contact lines with the sheet element (7), the contact lines of the webs (11) along a stiffening structure (3) not being a continuous line (Figs. 1-2 showing that element 5 is not in continuous contact with the sheet element in the vertical direction).

Regarding claim 3, the references teach the method according to claim 1. Aso further teaches the contact length of the webs ( 11) with the sheet element (7) along a load path is shorter than the total length of the stiffening structure (3) (Figs. 1-2 showing that element 5 is not in continuous contact with the sheet element in the vertical direction therefore the contact length is shorter than the vertical dimension of element 5).

Regarding claim 4, the references teach the method according to claim 1. Aso further teaches manufacturing the stiffening modules ([0018] “The first vertical bone 3 and the second vertical bone 4 are formed in a hat shape in cross section, for example, by bending a stainless steel plate.”).
Aso does not appear to explicitly teach determining of a load path on a sheet element (7) based on calculations and/or simulations; designing of a stiffening model along the load path; sequencing of the stiffening model along the load path into modular units; and designing of the stiffening modules (5) on the basis of modular units determined by said sequencing.
However, Rais-Rohani further teaches determining of a load path on a sheet element (7) based on calculations and/or simulations (pg. 76 col. 2 “the reinforcement layout optimization methodology and the solutions of the two CAS models are presented in Section 2.” And pg. 78 col. 1 “The design is optimized under a single but very severe loading condition (i.e., asymmetric wave slap), which is modeled as a uniform pressure distributed over the entire outer surface on the port side of the sail, with all the nodes at the base support having a clamped boundary condition”);
designing of a stiffening model along the load path (pg. 76 col. 2 “The results obtained from the two reinforcement layout optimization models are used to develop a new FE model for the subsequent sizing optimization problem.” And pg. 86 col. 2 “The new model, identified as CAS04, is shown together with
the baseline model in Fig. 14 to facilitate their comparison. The stiffeners in CAS04 are located based on the information obtained in layout optimization and a secondary design requirement for the crown region. The new model consists of two longitudinal and eight transverse stiffeners.”);
sequencing of the stiffening model along the load path into modular units (abstract “A topology optimization approach that makes use of nonlinear design variable-to-sizing relationship is presented. A finite element (FE) model is used to describe the loaded structure” And pg. 86 col. 2 “The new model, identified as CAS04, is shown together with the baseline model in Fig. 14 to facilitate their comparison. The stiffeners in CAS04 are located based on the information obtained in layout optimization and a secondary design requirement for the crown region. The new model consists of two longitudinal and eight transverse stiffeners”); and
designing of the stiffening modules (5) on the basis of modular units determined by said sequencing (pg. 86 col. 2 “The stiffeners in CAS04 are located based on the information obtained in layout optimization and a secondary design requirement for the crown region.” And pg. 88 col. 2 “The normalized thickness values for the stiffeners are also shown in Fig. 15.” And “The initial and final values of skin thickness in the uniform and nonuniform CAS04 models are shown in Fig. 17.”).

Regarding claim 5, the references teach the method according to claim 1. Aso further teaches that the webs (11) of the stiffening modules (5) have contact surfaces (13) and the stiffening modules (5) are attached to the contact surfaces (13) on the sheet element (7) (Fig. 2 (5)).

Regarding claim 6, the references teach the method according to claim 1. Aso further teaches the stiffening modules (5) are manufactured by separation processes, forming processes, wherein the web (11) and the flange (9) of a stiffening module (i) are respectively manufactured from separate semi-finished products, such that the web (11) and the flange (9) can be joined together or; (ii) are manufactured from an identical semi-finished product by means of a forming process ([0018] “The first vertical bone 3 and the second vertical bone 4 are formed in a hat shape in cross section, for example, by bending a stainless steel plate.”).

Regarding claim 7, the references teach the method according to claim 1. Aso further teaches the stiffening modules (5) are joined together by joining processes selected from the
group consisting of: welding, soldering, screwing, riveting, and gluing ([0033] “the first longitudinal bone 3, the second longitudinal bone 4, and the lateral bone 5 are connected by the joint member 7 by performing laser welding on the close contact portion between the joint member 7 and the top portions 10 a, 20 a, and 30 a. And the vehicle panel structure 1 shown in FIGS. 1-3 is completed”).

Regarding claim 8, the references teach the method according to claim 1. Aso further teaches that the sheet element (7) is a component to be stiffened of a vehicle ([0001] “present invention relates to a vehicle panel structure used for a vehicle structure including a railway vehicle”).

Regarding claim 13, the references teach the method according to claim 6. Aso further teaches the stiffening modules (5) are manufactured by laser cutting, edging and/or bending ([0018] “The first vertical bone 3 and the second vertical bone 4 are formed in a hat shape in cross section, for example, by bending a stainless steel plate.”).

Regarding claim 14, the references teach the method according to claim 1. Aso further teaches that the stiffening modules (5) are joined together by laser beam welding ([0033] “the first longitudinal bone 3, the second longitudinal bone 4, and the lateral bone 5 are connected by the joint member 7 by performing laser welding on the close contact portion between the joint member 7 and the top portions 10 a, 20 a, and 30 a. And the vehicle panel structure 1 shown in FIGS. 1-3 is completed”).

Regarding claim 15, the references teach the method according to claim 1. Aso further teaches that the sheet element (7) is a body component to be stiffened of a vehicle selected from a group consisting of a railway vehicle, an aircraft, and a ship ([0001] “present invention relates to a vehicle panel structure used for a vehicle structure including a railway vehicle”).

Regarding claim 16, the references teach the method according to claim 1. Aso does not appear to explicitly teach that the sheet element (7) is a component to be stiffened which has dimensions of more than one meter.
However, Rais-Rohani further teaches the sheet element (7) is a component to be stiffened which has dimensions of more than one meter (Rais-Rohani pg. 75 col. 1 “reinforcement layout optimization of a very large and geometrically complex Composite Advanced Sail (CAS) structure” and Fig. 1).

Regarding claim 17, the references teach the method according to claim 1. Aso further teaches the process is used in the body production of vehicles and for the stiffening of load bearing body components ([0004] “provide a vehicle panel structure that can sufficiently ensure the rigidity of a vehicle in a vehicle having a skirt throttle portion”).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clausmeyer et al. ("Modeling and finite element simulation of loading-path-dependent hardening in sheet metals during forming." International Journal of Plasticity 63 (2014): 64-93) teaches cross hardening due to loading path changes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147